Exhibit CERTIFICATION OF THE CHIEF FINANCIAL OFFICER AS ADOPTED PURSUANT TO 18 U.S.C. SECTION 1350, PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-QSB (the “the Report”) of Clearfield, Inc. a Minnesota corporation. (the “Company”), for the quarter ended March 31,2008, as filed with the Securities and Exchange Commission on the date hereof(the “Report”),the undersigned officer of the Company certifies pursuant to 18 U.S.C. § 1350, pursuant to § 906 of the
